Citation Nr: 1826847	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-38 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for anemia.

2.  Entitlement to service connection for breast cancer.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1990 to December 1994. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for anemia, which she has contended is secondary to her service connected endometriosis with abnormal uterine bleeding.

VA outpatient treatment records show that she has been diagnosed with anemia.  They also show that she has beta thalassemia, a hereditary condition affecting hemoglobin production that in some cases causes microcytic anemia; however, the record is ambiguous regarding whether this condition is actually the cause her anemia, and even if it is, it is possible that her service connected uterine bleeding contributes to or aggravates her anemia.  Accordingly, on remand, the Veteran should be afforded a VA medical examination to address whether there is a nexus between the Veteran's anemia and service, to include her service connected endometriosis with abnormal uterine bleeding.

The Veteran is also seeking entitlement to service connection for breast cancer.  There is no evidence that the Veteran was diagnosed with this condition in service or within a year of separation from service; however, in her substantive appeal, she alleged that her breast cancer developed as a result of "pills" she was prescribed during service, which appears to be a reference to the hormonal contraceptives.  On remand, the Veteran should be afforded a VA medical examination to address whether the Veteran's breast cancer is related to service, to include her in service contraceptive use.

Accordingly, the case is REMANDED for the following action:

1. Associate all VA outpatient treatment records through the present with the Veteran's claims folder.

2. Once this is done, the RO should schedule the Veteran for a VA examination for anemia.  The examiner should note any functional impairment caused by the Veteran's anemia disability, including a full description of the effects of her disability upon her ordinary activities, if any.

The VA examiner is asked to opine as to the likelihood that the Veteran's anemia existed prior to her active military service.  If so, the examiner is asked to opine as to the likelihood that this disorder did NOT increase in severity during the Veteran's active military service.  

If the examiner believes the Veteran's anemia did not exist prior to service, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's anemia had onset in service or was caused or permanently aggravated by the Veteran's active military service.

The examiner is specifically asked to address the Veteran's contention that her service connected endometriosis caused or aggravated (worsened) her anemia.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. The RO should schedule the Veteran for a VA examination of her breast cancer.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of her disability upon her ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's breast cancer had onset in service or was caused or permanently aggravated by the Veteran's active military service.

The examiner is specifically asked to address the Veteran's contention that her breast cancer was caused by the use of hormonal contraceptives in service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

